KNOX, District Judge.
Plaintiff’s motion, asking that paragraphs 14, 15 and 16 of the amended answer — constituting defendant’s counterclaim — be stricken, will be granted.
The amended answers to plaintiff’s interrogatories fail to comply with the conditions stated in the first directory paragraph of my order of May 2, 1941, in that they fail to satisfy the requirements of Federal Rules of Civil Procedure, rule 33, 28 U. S.C.A. following section 723c, to the effect that “Any party may serve upon any adverse party written interrogatories to be answered by the party served or, if the party served is a * * * private corporation * * * , by any officer thereof competent to testify in its behalf(Italics mine.)
In this case, the interrogatories have been answered and verified by the attorney for defendant. This is not sufficient.
The amended answers further are insufficient in that they fail to substantiate the said paragraphs of the amended answer.
Accordingly, the penalty provisions of my order of May 2 become operative.